In an action for a declaratory judgment, for an injunction and to recover damages, the plaintiffs appeal: (1) from an order of the Supreme Court, Suffolk County, entered September 2, 1959, granting the motion of the defendant, the Town of Islip, for summary judgment, and denying the plaintiffs’ cross motion for summary judgment striking out the answer of the defendant town or for an injunction pendente lite; and (2) from the judgment entered on such order in favor of the defendant town. Order and judgment affirmed, with one bill of $10 costs and disbursements. No opinion. Beldoek, Acting P. J., Ughetta, Christ, Pette and Brennan, JJ., concur. [20 Misc 2d 180.]